Citation Nr: 0710884	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  01-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  What evaluation is warranted for gastrointestinal reflux 
disease (GERD) for the period beginning June 13, 2001?

2.  What evaluation is warranted for bilateral athlete's foot 
from March 6, 2000?

3.  What evaluation is warranted from March 6, 2000, for 
tinnitus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating action issued in August 2001 
by the White River Junction, Vermont Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, in pertinent 
part, the RO granted service connection for gastrointestinal 
reflux disease (GERD) and bilateral athlete's foot.  A zero 
percent rating effective from March 6, 2000, was assigned for 
each disorder.  The RO also granted service connection for 
tinnitus, and assigned a 10 percent rating, effective from 
March 6, 2000.  The veteran thereafter perfected timely 
appeals to all three claims.  

Regarding each claim the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings. 
 See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
 Inasmuch as these issues were placed in an appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Fenderson doctrine applies.  Hence, 
the Board has restyled these issues.  

In May 2002, the RO increased the evaluation assigned for 
GERD to 10 percent, effective from June 13, 2001.  As the 
veteran is in receipt of less than the maximum schedular 
rating for this disorder, his case remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2002, the Board denied entitlement to higher 
ratings for GERD and tinnitus.  The matter concerning 
entitlement to a higher rating for bilateral athlete's feet 
was deferred.  By a November 2003 Order the Court granted an 
October 2003 Joint Motion for Remand (Joint Motion) vacating 
that Board decision.  The case was then remanded for the 
Board to reconsider these issues.

In an April 2004 decision, the Board found that from March 6, 
2000, to June 12, 2001, the schedular criteria for a 
compensable evaluation for GERD had not been met.  As such, 
consideration of this matter is here limited to the time 
period as noted on the title page of this decision.

In March 2006, the Board remanded the issues concerning the 
evaluations assigned for GERD since June 13, 2001, and 
bilateral athlete's foot, since March 6, 2000.  The Board 
deferred consideration of the tinnitus rating issue pending 
an appeal to the United States Federal Circuit Court of 
Appeals in Wanner v. Principi, 17 Vet. App. 4 (2003).

In March 2006 the Board referred to the RO the matters of 
entitlement to service connection for depression, secondary 
to multiple service-connected disorders; and entitlement to 
service connection for a right leg disorder, secondary to the 
veteran's service-connected back disorder.  In May 2006, 
service connection for mild right sciatic neuralgia was 
granted.  The matter of entitlement to service connection for 
depression, however, has yet to be addressed.  As such, it is 
again referred to the RO for appropriate consideration.

In October 2006, the RO increased the evaluation assigned for 
athlete's feet to 10 percent, effective from October 17, 
2006.  As the veteran is in receipt of less than the maximum 
schedular rating for this disorder, his case remains in 
appellate status.  AB.  


FINDINGS OF FACT

1.  For the period from June 13, 2001, through June 1, 2005, 
symptoms associated with GERD did not include persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, that was productive of considerable impairment of 
health; or by moderate impairment manifested by recurring 
episodes of severe duodenal ulcer-like symptoms two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations.

2.  From June 2, 2005, the veteran's service-connected GERD 
has been manifested by not more than persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

3.  For the period from March 6, 2000, through October 16, 
2006, the veteran's bilateral athlete's foot disorder did not 
involve an exposed surface or extensive area.

4.  From October 17, 2006, symptoms of the veteran's 
bilateral athlete's foot disorder has not been manifested by 
the disability covering 20 to 40 percent of his entire body 
or 20 to 40 percent of exposed areas affected, or by systemic 
therapy being required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

5.  Since March 6, 2000, the veteran's tinnitus has been 
assigned a 10 percent rating, the maximum schedular rating 
authorized under 38 C.F.R. ? 4.87, Diagnostic Code (Code) 
6260.  


CONCLUSIONS OF LAW

1.  From June 13, 2001, to June 1, 2005, a rating in excess 
1.  What evaluation is warranted for gastrointestinal reflux 
disease (GERD) for the period beginning June 13, 2001?

2.  What evaluation is warranted for bilateral athlete's foot 
from March 6, 2000?

3.  What evaluation is warranted from March 6, 2000, for 
tinnitus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating action issued in August 2001 
by the White River Junction, Vermont Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, in pertinent 
part, the RO granted service connection for gastrointestinal 
reflux disease (GERD) and bilateral athlete's foot.  A zero 
percent rating effective from March 6, 2000, was assigned for 
each disorder.  The RO also granted service connection for 
tinnitus, and assigned a 10 percent rating, effective from 
March 6, 2000.  The veteran thereafter perfected timely 
appeals to all three claims.  

Regarding each claim the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings. 
 See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
 Inasmuch as these issues were placed in an appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Fenderson doctrine applies.  Hence, 
the Board has restyled these issues.  

In May 2002, the RO increased the evaluation assigned for 
GERD to 10 percent, effective from June 13, 2001.  As the 
veteran is in receipt of less than the maximum schedular 
rating for this disorder, his case remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2002, the Board denied entitlement to higher 
ratings for GERD and tinnitus.  The matter concerning 
entitlement to a higher rating for bilateral athlete's feet 
was deferred.  By a November 2003 Order the Court granted an 
October 2003 Joint Motion for Remand (Joint Motion) vacating 
that Board decision.  The case was then remanded for the 
Board to reconsider these issues.

In an April 2004 decision, the Board found that from March 6, 
2000, to June 12, 2001, the schedular criteria for a 
compensable evaluation for GERD had not been met.  As such, 
consideration of this matter is here limited to the time 
period as noted on the title page of this decision.

In March 2006, the Board remanded the issues concerning the 
evaluations assigned for GERD since June 13, 2001, and 
bilateral athlete's foot, since March 6, 2000.  The Board 
deferred consideration of the tinnitus rating issue pending 
an appeal to the United States Federal Circuit Court of 
Appeals in Wanner v. Principi, 17 Vet. App. 4 (2003).

In March 2006 the Board referred to the RO the matters of 
entitlement to service connection for depression, secondary 
to multiple service-connected disorders; and entitlement to 
service connection for a right leg disorder, secondary to the 
veteran's service-connected back disorder.  In May 2006, 
service connection for mild right sciatic neuralgia was 
granted.  The matter of entitlement to service connection for 
depression, however, has yet to be addressed.  As such, it is 
again referred to the RO for appropriate consideration.

In October 2006, the RO increased the evaluation assigned for 
athlete's feet to 10 percent, effective from October 17, 
2006.  As the veteran is in receipt of less than the maximum 
schedular rating for this disorder, his case remains in 
appellate status.  AB.  


FINDINGS OF FACT

1.  For the period from June 13, 2001, through June 1, 2005, 
symptoms associated with GERD did not include persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, that was productive of considerable impairment of 
health; or by moderate impairment manifested by recurring 
episodes of severe duodenal ulcer-like symptoms two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations.

2.  From June 2, 2005, the veteran's service-connected GERD 
has been manifested by not more than persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

3.  For the period from March 6, 2000, through October 16, 
2006, the veteran's bilateral athlete's foot disorder did not 
involve an exposed surface or extensive area.

4.  From October 17, 2006, symptoms of the veteran's 
bilateral athlete's foot disorder has not been manifested by 
the disability covering 20 to 40 percent of his entire body 
or 20 to 40 percent of exposed areas affected, or by systemic 
therapy being required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

5.  Since March 6, 2000, the veteran's tinnitus has been 
assigned a 10 percent rating, the maximum schedular rating 
authorized under 38 C.F.R. ? 4.87, Diagnostic Code (Code) 
6260.  


CONCLUSIONS OF LAW

1.  From June 13, 2001, to June 1, 2005, a rating in excess 
of 10 percent for GERD was not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.114, Codes 7305, 7346 (2006).

2.  From June 2, 2005, a 30 percent rating, but not higher, 
is warranted for GERD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.114, Codes 7305, 
7346 (2006).

3.  From March 6, 2000, though October 16, 2006, a 
compensable rating for the veteran's bilateral athlete's foot 
was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.118, Codes 7806 and 7813 
(effective before and as of August 30, 2002).

4.  Since October 17, 2006, the schedular requirements for a 
rating in excess of 10 percent for the veteran's bilateral 
athlete's foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.118, Codes 7806 
and 7813 (2006).

5.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus since March 
6, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.87, Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in a May 2006 letter fulfills the 
provisions of 38 U.S.C.A. § 5103(a), and provided notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal.  The claims were 
readjudicated in a November 2006 supplemental statement of 
the case.   
 
Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence in this case, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here the May 2006 correspondence and November 
2006 supplemental statement of the case fulfill the 
requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims. 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The record also includes VA 
examinations which provide pertinent medical evidence 
sufficient to evaluate the severity of the service-connected 
disabilities at issue.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Factual Background

The report of a March 2001 VA audio examination includes a 
diagnosis of history of tinnitus.  A report of a May 2001 VA 
general medical examination includes a diagnosis of 
intermittent tinnitus.

A letter from a private medical provider, dated on June 13, 
2001, indicates that she treated the veteran for athlete's 
foot and GERD.  Lesions were reported to be manifested 
between the veteran's toes.  Blisters throughout the bottom 
of his feet were also reported.  The veteran reported 
occasionally vomiting after prolonged heartburn.  

A November 2001 private medical note indicated that the 
veteran had increased GERD and vomiting, which would require 
treatment.

A November 2001 private medical note shows that the veteran 
was being treated for athlete's foot which was manifested by 
itching and lesions.  

A March 2002 private medical record shows that the veteran 
was using Lotrimin cream chronic athlete's feet, and that he 
continued to have itching.  

A June 2003 VA outpatient record shows that the veteran was 
taking a prescribed medication for GERD.  

At a June 2005 VA skin examination the veteran was noted to 
occasionally use corticosteroid cream for pruritus and 
erythema of the feet.  No systemic symptoms were noted.  The 
veteran reported occasional skin breakdown with fissuring, 
especially at the heels.  This was not currently manifested 
on examination.  Examination showed mild erythema between the 
toes and across the volar aspect of each foot.  The heels 
were dry with slight fissuring.  No cracking, scarring or 
disfigurement was observed.  Bilateral athlete's foot/tinea 
pedis was diagnosed.  The examiner, a physician's 
assistant, opined that the affected areas encompassed 50 
percent of the feet and one percent of the veteran's body.  

A VA gastrointestinal examination was conducted on June 2, 
2005.  A history of GERD with persistent and recurrent 
pyrosis and vomiting was reported.  The veteran was using 
medication.  Dysphagia, i.e., difficulty swallowing, with 
solids was reported, and the appellant complained of severe 
substernal pyrosis, i.e., heartburn, five times a week with 
bilateral arm pain.  He also complained of vomiting, usually 
once a week, with most of the emesis being gastric 
contents.   He denied hematemesis or melena.  

Examination of the veteran's abdominal region revealed slight 
epigastric tenderness.  Otherwise the examination 
revealed benign findings.  The veteran informed the examiner 
that he had gained 50 pounds over the past few years.  No 
sign of anemia was noted.  GERD, suboptimally treated with 
daily Aciphex, was diagnosed.  The diagnosis also included 
findings of pyrosis five times a week with once a week 
regurgitation.  

Of record is a November 2005 private medical report, 
characterized as a "follow-up" report.  This report, 
submitted by Dr. Sapozhnikov, shows that veteran was seen 
following an endoscopy.  The physician indicated that the 
veteran experienced chest pain, and frequent coughing 
followed by vomiting.  He also was noted to suffer from 
heartburn after eating any type of food.  The veteran was 
reportedly taking prescribed medications, and following a 
strict diet.  Pursuant to the March 2006 remand efforts were 
undertaken to associate treatment records from this private 
physician, however, the veteran failed to reply to a May 2006 
letter which requested that he return a supplied VA form so 
that VA could obtain treatment records from this private 
physician.  As the duty to assist is not a one-way street, no 
further action is necessary to secure these records.   Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
At an October 17, 2006, VA skin examination the veteran 
reported using powder and creams over the prior year for 
athlete's feet.  Examination of the skin was within normal 
limits.  The feet showed very mild peeling of the soles of 
the feet and around the ankles and toenails.  Neither deep 
desquamation nor deep skin affection was observed.  No oozing 
or crusting was noted.  The feet were neither disfigured nor 
scarred.  The disorder did not cause functional impairment.  
The examining dermatologist commented that the medical record 
was absent any sign of treatment for the veteran's feet.  The 
examiner opined that the affected areas encompassed 10 
percent of the body surface area and zero percent of the 
exposed body surface area.  


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The RO has assigned, effective from June 13, 2001, a 10 
percent rating for GERD under 38 C.F.R. § 4.114, Code 7346 of 
the Rating Schedule.  Under that Code a 10 percent rating is 
warranted when two or more of the symptoms necessary for the 
30 percent evaluation are manifested.  A 30 percent rating is 
assigned when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
assigned when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  See 38 C.F.R. § 4.114.

The October 2003 Joint Motion found that Code 7305 (duodenal 
ulcer) was potentially applicable to the veteran's service-
connected GERD.  Effective July 2, 2001, the rating criteria 
used to determine the severity of disabilities affecting the 
digestive system was revised.  However, there were no 
substantive changes to Code 7305.  The July 2001 schedule 
revision did not affect Code 7346.  

Under 38 C.F.R. § 4.114, Code 7305, a 10 percent is warranted 
for mild symptoms with recurring symptoms once or twice 
yearly.  A 20 percent rating is warranted for moderate 
symptoms with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 40 percent disability 
evaluation is assigned for moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  

Under 38 C.F.R. § 4.114, ratings under certain diagnostic 
codes for gastrointestinal conditions (including Codes 7305 
(duodenal ulcer) and 7346 (hiatal hernia)) are not to be 
combined with each other; rather, a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.

In August 2002, the RO assigned, effective from March 6, 
2000, a zero percent rating for bilateral athlete's foot 
under Code 7813 (dermatophytosis) of the Rating Schedule.  
The RO subsequently assigned a 10 percent rating, effective 
from October 17, 2006, for the disorder under Codes 7806 
(dermatitis or eczema) and 7813.  

In July 2002, during the pendency of the veteran's appeal, 
amendments were made to the rating criteria evaluating 
disabilities of the skin.  See 67 Fed. Reg. 49,590 (July 31, 
2002). This amendment and subsequent correction were made 
effective from August 30, 2002.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, the Board will review the pertinent disability 
ratings under the old and new criteria.  

Concerning 38 C.F.R. § 4.118, Code 7813, prior to August 
2002, the Rating Schedule provided that, unless otherwise 
directed, Codes 7807 through 7819 were to be rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Under the former Code 7806, for eczema, a zero percent 
evaluation was warranted where the skin disability was 
manifested by slight, if any, exfoliation, exudiation or 
itching, if on a nonexposed surface or small area; a 10 
percent evaluation was warranted where the disability was 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area; and a 30 percent 
evaluation was warranted where the disability was manifested 
by exudation or constant itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Code 7806 (2002).

The revised criteria provide that 38 C.F.R. § 4.118, Code 
7813, for dermatophytosis, to include ringworm of the feet 
(tinea pedis), is to be evaluated as disfigurement scars 
(Codes 7801 through 7805), or dermatitis/eczema (Code 7806), 
depending upon the predominant disability.  The Board 
considered whether the predominant disability is 
dermatitis/eczema, disfigurement of the head, face, or neck, 
or scarring, but as the disability is a foot skin condition  
evaluation under 38 C.F.R. § 4.118, Code 7800 (2006), for 
disfigurement of the head, face, or neck, is not warranted.  
 
The evidence of record does not show the veteran's skin 
condition has produced scarring of the feet.  Therefore, 
scarring is not the predominant disability and evaluation 
under 38 C.F.R. § 4.118, Codes 7801 through 7805 (2006) is 
not warranted.

Under the revised Code 7806, for dermatitis/eczema, a zero 
percent rating is warranted where the skin disability covers 
less than 5 percent of the entire body or less than 5 percent 
of the exposed areas affected, and, no more than topical 
therapy was required over the past 12-month period; a 10 
percent rating is warranted where the skin disability covers 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of the 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is assigned 
when the disorder covers 20 to 40 percent of his entire body 
or 20 to 40 percent of exposed areas affected, or by systemic 
therapy being required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, 
which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Code 6260, note 2 (2006).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis

GERD

Concerning entitlement to a rating in excess of 10 percent 
for GERD for the period beginning on June 13, 2001, a review 
of the record shows that a November 2001 private medical 
record showed that the veteran suffered from increased GERD 
related symptoms with vomiting.  A June 2003 VA outpatient 
record shows that the veteran was taking a prescribed 
medication for treatment of his GERD.  Also, a November 2005 
private medical report noted that the veteran suffered from 
frequent coughing followed by vomiting, and from heartburn 
after eating.  

Of note, findings associated with a VA gastrointestinal 
examination conducted on June 2, 2005, as reported above, 
showed that the veteran complained of persistent and 
recurrent pyrosis and vomiting, as well as dysphagia to 
solids.  He also complained of vomiting, usually once a 
week.  He denied hematemesis or melena.  Notably, the veteran 
informed the examiner that he had gained 50 pounds over the 
past few years, and no sign of anemia was observed.  The 
provided diagnosis, GERD, also included findings of pyrosis 
five times a week with once a week regurgitation.  

Prior to June 2, 2005, the clinical findings of record do not 
reveal a GERD disability picture that warrants an evaluation 
in excess of the currently assigned 10 percent under Code 
7346.  At no time during this period did the symptomatology 
associated with the disorder show that the veteran 
experienced persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain.  Further, during this 
time period the Board is of the opinion that Code 7346 
reflects the veteran's "predominant disability picture," and 
that a rating in excess of 10 percent under Code 7305 is not 
for assignment.  To this, moderate (duodenal ulcer-like) 
symptoms with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations were not shown.  In light 
of these findings an increased evaluation is not warranted 
prior to June 2, 2005.  

The June 2, 2005, VA gastrointestinal examination  shows that 
the veteran was found to suffer from dysphagia, pyrosis, and 
regurgitation, accompanied by arm pain.  While there was no 
opinion by the examiner as to whether the veteran's 
gastrointestinal symptoms constituted considerate impairment 
of health, after resolving reasonable doubt in the 
appellant's favor, the Board finds that the severity of his 
symptoms warrants the assignment of a 30 percent rating under 
Code 7346, effective from June 2, 2005.  

The evidence does not, however, show that the disorder is 
manifested by symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health. Indeed, the veteran reported a significant weight 
gain in June 2005, and anemia was not shown.  Thus, a 60 
percent rating is not indicated pursuant to Code 7346.  See 
38 C.F.R. § 4.114.  Further, the medical evidence fails to 
document that the veteran suffers from recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year, a rating of 40 
percent under Code 7305 is not for application.  

Bilateral Athlete's Foot

Upon pertinent review of the record, the Board finds that the 
competent and probative evidence preponderates against 
finding that bilateral athlete's foot either warrants a 
compensable evaluation for the period from March 6, 2000, 
through October 16, 2006, or that a rating in excess of 10 
percent since October 17, 2006.  

As to the period from March 6, 2000, through October 16, 
2006, in evaluating the veteran's claim under Code 7806, for 
eczema, effective prior to August 2002, the Board notes 
blisters and lesions were shown in June 2001, and that the 
veteran complained of itching in November 2001 and March 
2002.  Under the former criteria, however, a higher 
evaluation cannot be assigned during this term because there 
is no objective medical evidence showing that the disorder 
was manifested by exudation, constant itching, extensive 
lesions, or marked disfigurement which involved an exposed 
surface or extensive area.  

The Board observes that ordinarily feet are not exposed. The 
VA physician who conducted the October 17, 2006 VA skin 
examination indicated that the skin disorder was "very mild" 
in nature, and that the disorder was, in effect, without 
symptoms.  Interestingly, however, the examiner also  opined 
that the skin disorder encompassed  10 percent of the body 
surface area, 0 percent of the exposed body surface area.  
Even assuming that the veteran's feet involve an exposed 
area, the skin on the feet do not involve more than 20 
percent of his entire body.  
 
The evidence shows the veteran used creams to treat his 
bilateral athlete's foot disorder.  There is no evidence, 
however, showing that the disorder ever required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs. Therefore, athlete's feet warrants no more than a 10 
percent evaluation under the revised criteria in Code 7806 
for the period from October 17, 2006.  
 
Therefore, the benefit sought on appeal is denied.

The Board has considered the veteran's skin disability under 
all other potentially appropriate diagnostic codes.  However, 
his dermatophytosis has never been shown to produce scarring; 
therefore, 38 C.F.R. § 4.118, Codes 7800 through 7805 are not 
for application.

Tinnitus

As noted, this appeal arises from the initial 10 percent 
rating assigned with the grant of service connection for 
tinnitus in August 2001.  The May 2002 statement of the case 
informed the veteran that a higher rating was not assigned 
because there was no provision for the assignment of rating 
in excess of 10 percent (in effect, informing the veteran 
that a separate 10 percent evaluation for tinnitus of each 
ear was not assignable).  The veteran appealed.  While the 
veteran's tinnitus has remained essentially static throughout 
the appeal period, and while staged ratings are not 
indicated, as discussed more fully below, VA regulations 
preclude an evaluation in excess of a single 10 percent for 
tinnitus.

The veteran's accredited representative, in November 2001, 
argued that the veteran was entitled to a 10 percent rating 
for tinnitus for each ear.

As noted, tinnitus is evaluated under 38 C.F.R. § 4.87, Code 
6260, which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of 38 C.F.R. § 4.87, Code 6260 
required that VA assign dual 10 percent ratings for bilateral 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims, as here, in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent was sought.

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Code 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, in July 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under Code 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Code 6260 in effect prior to 
June 2003 precludes an evaluation in excess of a single 10 
percent rating for tinnitus.  Therefore, the veteran's claim 
for a rating in excess of 10 percent for tinnitus (in essence 
for separate 10 percent ratings for each ear for his service-
connected tinnitus) must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims (with the 
exception of the one which was here granted), the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent from 
June 13, 2001, to June 1, 2005, for GERD is denied.

Entitlement to a 30 percent evaluation from June 2, 2005, for 
GERD is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a compensable evaluation from March 6, 2000, 
to October 16, 2006, for athlete's feet, is denied.

Entitlement to an evaluation in excess of 10 percent from 
October 17, 2006, for athlete's feet is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


